Exhibit 10.5 Legal Service Agreement Page 1. LEGAL SERVICES AGREEMENT THE UNDERSIGNED: ROYAL INVEST INTERNATIONAL CORPORATION (RIIC) a publicly traded corporation trading on the Over the Counter (“OTC”) under the symbol RIIC, incorporated in the United States of America in the State of Delaware with its registered office located at 980 Post Road East, Westport, Connecticut 06880 legally represented by its CEO Mr. Jerry Gruenbaum, hereinafter also referred to as “RIIC” and SEC ATTORNEYS, LLC, a limited company organised and existing under the laws of THE State of Connecticut (ATTY) with its registered office at 116 Court Street, Suite 707, New Haven, Connecticut 06511 herewith represented by Attorney Jerry Gruenbaum. WHEREAS: · RIIC has requested and appointed ATTY to render certain referred to in Article 3 of this Agreement, which services ATTY is willing to render; · the parties hereto wish to establish their mutual obligations and responsabilities; HEREWITH UNDERTAKE AND AGREE THE FOLLOWING: Article 1 -
